Citation Nr: 1747081	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO. 10-46 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for service-connected psychophysiological gastrointestinal reaction from April 8, 2008 to September 30, 2014. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU), from April 8, 2008 to September 30, 2014. 


REPRESENTATION

Appellant represented by:	Kristen Vanderkooi, Attorney


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1949 to March 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Oakland, California, Regional Office (RO). In March 2016, the Board remanded the appeal to the RO for additional development. 

A July 2015 rating decision granted a 100 percent rating for psychophysiological gastrointestinal reaction, effective September 30, 2014. As the Veteran has been granted a total rating for psychophysiological gastrointestinal reaction, the matter of a TDIU rating from September 30, 2014, is no longer before the Board. The issues that remain on appeal are entitlement to a rating in excess of 50 percent for psychophysiological gastrointestinal reaction and a TDIU rating prior to September 30, 2014. 

If VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis. See Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period). Therefore, the merits of the Veteran's claim for TDIU is not addressed by the Board in this decision. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the period on appeal, the Veteran's psychophysiological gastrointestinal reaction has been shown to be characterized by no more than Alzheimer's dementia, memory loss, confusion, forgetfulness, ulcers, stomach pain, difficulty sleeping, and dizziness. 


CONCLUSION OF LAW

The criteria for a rating of 100 percent, for the period from April 8, 2008 to September 30, 2014, for psychophysiological gastrointestinal reaction have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.14, 4.21, 4.130, Diagnostic Code 9424 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). The Veteran's psychophysiological gastrointestinal reaction is a mental disorder evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9424 (2016). A 50 percent evaluation contemplates symptoms of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9424 (2016). 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation contemplates total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran experienced in-service abdominal pains with an eventual final diagnosis of psychophysiological gastrointestinal reaction and a duodenal ulcer. In March 1969, the physical evaluation Board recommended permanent retirement at a 30 percent evaluation.

In an April 2008 VA neurology note the Veteran was seen with complaints of memory problems, confusion, and forgetfulness. The clinician noted cognitive declines that appeared worse compared to previous visits. The clinician discussed long term care options and the law concerning driving and dementia with the Veteran. 

In April 2009, the Veteran was afforded a VA examination. The Veteran indicated his primary hobby was reading and stated that he was sharing his home with his caretaker. The Veteran reported hallucinating that people were talking to him and pulling on his sheets at night but denied suicidal or homicidal ideations. The Veteran reported that he was an "overachiever" and was always trying to get to the next rank and please higher ranking staff. The Veteran stated that his perfectionism led to high stress and contributed to his gastrointestinal reactions. The Veteran had complaints of ongoing stomach pains, digestion problems, and ulcers that limit his activity and cause difficulties in eating. The Veteran also reported difficultly both falling and staying asleep. The examiner reported that the Veteran's recent and remote memories were impaired and his attention and concentration were poor. 

In another April 2009 VA examination, the Veteran indicated that he has a poor memory, reduced appetite, difficultly concentrating, difficulty sleeping, and experiences dizziness. The Veteran stated that he is depressed, sad, and waiting to die because he "has nothing to live for," but denied suicidal ideation. The Veteran referenced his military service and stated that as a crew chief he was given duties that he could not handle which led to increased stress.

In a November 2010 lay statement the Veteran explained that he has chronic pain in his abdomen and has ulcers. A December 2013 VA treatment note indicates the Veteran has a diagnosis of Alzheimer's dementia with progressive memory loss. 

In a January 2014 VA treatment note the Veteran was seen with complaints of Alzheimer's dementia. The clinician noted the Veteran was a "wandering risk" and had an altered mental status. The Veteran was discharged to a skilled nursing facility. 

During the period on appeal, the Veteran's psychophysiological gastrointestinal reaction has been shown to be characterized by no more than Alzheimer's dementia, required residence in a skilled nursing facility, memory loss, confusion, forgetfulness, ulcers, stomach pain, difficulty sleeping, and dizziness. 

Given these facts, the Board finds that a 100 percent rating is warranted under Diagnostic Code 9424 for psychophysiological gastrointestinal reaction due to the Veteran's severe limitations, inability to take care of himself, and required residence in a skilled nursing facility. 


ORDER

A rating of 100 percent for psychophysiological gastrointestinal reaction, for the period from April 8, 2008 to September 30, 2014, is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


